DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the tapered bore must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4 and 6-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "substantially cylindrical" in claim 2 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Applicant has defined “substantially” as “about”, which is another relative term, and stated that the defined variable may vary by different percentages from +/- 0.05% to +/-10% or more. This proposed definition does not render the term “substantially” definite. 

The term "substantially tubular" in claim 4 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would Applicant has defined “substantially” as “about”, which is another relative term, and stated that the defined variable may vary by different percentages from +/- 0.05% to +/-10% or more. This proposed definition does not render the term “substantially” definite. 

The term "substantially longitudinally axially aligned" in claim 6 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Applicant has defined “substantially” as “about”, which is another relative term, and stated that the defined variable may vary by different percentages from +/- 0.05% to +/-10% or more. This proposed definition does not render the term “substantially” definite. 

The term "substantially circumferentially" in claim 7 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Applicant has defined “substantially” as “about”, which is another relative term, and stated that the defined variable may vary by different percentages from +/- 0.05% to +/-10% or more. This proposed definition does not render the term “substantially” definite. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 5-8, 10 and 12-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 3,082,433 (Armstrong).
	Regarding claim 1, Armstrong discloses a siphon valve assembly, the assembly comprising:
	a tubular core (32);
	a head (34/43) coupled to an surrounding a top of the core; and
	a fluid spray initiator (42) coupled to the head; wherein
	a lower end of the head defines a siphon valve inlet (C3 L17-21),
	a lower end of the tubular core defines a siphon valve outlet (38),
	an upper end of the tubular core comprises a weir (Fig. 2), and
	the spray initiator is configured to discharge a fluid into the core to induce a siphon flow of a surrounding fluid through the siphon inlet, over the weir, and out the siphon valve outlet (C3 L41-55). 

	Regarding claim 2, Armstrong discloses that the head comprises a cylindrical cap located about the core (Fig. 2).

	Regarding claim 5, Armstrong disclose that the valve assembly is configured so that siphon fluid flow of the surrounding fluid continues until the surrounding fluid level drops to a point (45) where air enters the siphon valve inlet.

	Regarding claim 6, Armstrong discloses that the head and the core are longitudinally axially aligned (Fig. 2). 
	Regarding claim 7, Armstrong discloses that the siphon valve inlet is located circumferentially around the core (formed by gap between cap and tank bottom – C3 L17-21).
	Regarding claim 8, Armstrong discloses that the initiator is configured to discharge a pressurized fluid into the core (C3 L41-55).

	Regarding claim 10, Armstrong discloses that the spray initiator is configured to discharge fluid into the core in a spray shaped to form a fluid seal with a bore of the core (C3 L44-51; describes the spray as being able to “flood the siphon over the high point”).

	Regarding claim 12, Armstrong discloses that the valve assembly (head, core and initiator) comprises no moving parts (head, core and initiator are in fixed positions).
	


	Regarding claim 14, Armstrong discloses that the fluid spray initiator is coupled to a fluid supply valve (40).

	Regarding claim 15, Armstrong discloses that the fluid spray initiator is coupled to a solenoid valve (40).

	Regarding claim 16, Armstrong discloses the inclusion of an actuator (15) configured to open a fluid supply valve to initiate flow of fluid into the core (C5 L1-6). 

	Regarding claim 17, Armstrong discloses the inclusion of an actuator (15) configured to open a fluid supply valve to initiate flow of fluid into the core and to close the fluid supply valve after a predetermined time interval (C5 L6-11).

	Regarding claim 18, Armstrong discloses that the discharge of fluid is configured to create a pressure differential between a bore of the core and the surrounding fluid.

	Regarding claim 19, Armstrong discloses a toilet tank (10) including a siphon valve assembly comprising:
	a tubular core (32);
	a head (34/43) coupled to an surrounding a top of the core; and

	a lower end of the head defines a siphon valve inlet (C3 L17-21),
	a lower end of the tubular core defines a siphon valve outlet (38),
	an upper end of the tubular core comprises a weir (Fig. 2), and
	the spray initiator is configured to discharge a fluid into the core to induce a siphon flow of a surrounding fluid through the siphon inlet, over the weir, and out the siphon valve outlet (C3 L41-55). 

	Regarding claim 20, Armstrong discloses a toilet assembly (Fig. 1) comprising a bowl (11), a tank (10) and a siphon valve assembly comprising:
	a tubular core (32);
	a head (34/43) coupled to an surrounding a top of the core; and
	a fluid spray initiator (42) coupled to the head; wherein
	a lower end of the head defines a siphon valve inlet (C3 L17-21),
	a lower end of the tubular core defines a siphon valve outlet (38),
	an upper end of the tubular core comprises a weir (Fig. 2), and
	the spray initiator is configured to discharge a fluid into the core to induce a siphon flow of a surrounding fluid through the siphon inlet, over the weir, and out the siphon valve outlet (C3 L41-55). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Armstrong in view of US 1,302,820 (McCaffrey).
	Regarding claim 3, Armstrong discloses that the spray initiator is located towards a center of the head and extends downward through an opening in the head (Fig. 2). However Armstrong does not disclose that the spray initiator extends into the tubular core. 
	McCaffrey teaches a siphon valve assembly (46, Fig. 5) comprising a tubular core (47) with a head (48). A spray initiator (49) extends downward through a center of the head into the tubular core (Fig. 5).
	It would have been obvious to one of ordinary skill in the art to extend the spray initiator into the tubular core, as taught by McCaffrey, to ensure the spray is contained in the tubular core to better ensure activation of the siphon.  

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Armstrong in view of US 2,068,252 (Weber) and GB 464,588 (Iyer).
	Regarding claim 3, Armstrong discloses a siphon valve comprising a tubular core but does not disclose that the core comprises a first tubular section, a tapered section and a second tubular section. Armstrong also does not disclose that the upper portion of the core curves outward at the weir and extends downward from the weir.


    PNG
    media_image1.png
    632
    586
    media_image1.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art to form the core with two tubular sections joined by a tapered section, as taught by Weber, to facilitate adjustment of the diameter of the core along its length thereby altering the flow in a manner beneficial to the siphoning action. 
	Iyer teaches a siphon valve (Fig. 3) comprising a tubular core (C) with a weir at its top surrounded by a head (D), an upper portion of the core (B) curves outward at the weir and extends downward from the weir (Fig. 3).
	It would have been obvious to one of ordinary skill in the art to provide an outward and downward extension at the upper end of the core, as taught by Iyer, to better guide the flow of water through the siphon and into the core.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Armstrong in view of US 1,563,948 (Azone).
Regarding claim 9, Armstrong discloses the inclusion of a spray initiator but is silent regarding details of its bore.
	Azone teaches a siphon valve for a toilet comprising a spray initiator (21) having a tapered bore (20).
	It would have been obvious to one of ordinary skill in the art to taper the bore, as taught by Azone, to help achieve a desired spray pattern or spray pressure/velocity required for successful initiation of the siphon.

Claim 10 is rejected in the alternate under 35 U.S.C. 103 as being unpatentable over Armstrong in view of US 3,224,013 (Tubbs).
	Regarding claim 10, Armstrong discloses that the spray initiator is configured to discharge fluid into the core in a spray shaped to flood the siphon (C3 L44-51) but does not explicitly describe forming a seal with a bore of the core.
	Tubbs teaches a toilet assembly (Fig. 1) utilizing a siphon valve activated by a spray initiator (21) which produces a spray (20) shaped to form a continuous seal with the pipe (C2 L29-32, 60-66).
	It would have been obvious to one of ordinary skill in the art to shape the spray from the initiator such that it forms a continuous seal with a bore of the core, as taught by Tubbs, to ensure proper operation of the siphon (vacuum creation/characteristics).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Armstrong in view of Tubbs.
Regarding claim 11, Armstrong discloses that the spray initiator discharges into the tubular core causing the siphon to flood (C3 L41-55) but does not disclose detail of the spray shape. 
	Tubbs teaches a toilet assembly (Fig. 1) utilizing a siphon valve activated by a spray initiator (21) which produces a conical spray (20) (full or hollow cone-shaped spray) to form a continuous seal with the pipe (C2 L29-32). 
	It would have been obvious to one of ordinary skill in the art to discharge the fluid in a full or conical spray, as taught by Tubbs, to fully disperse the spray throughout the discharge pipe/tubular core to ensure initiation of the siphon. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 384,978 (Howe) is siphon valve for a toilet comprising a central core with an outward extending weir and a head covering and surrounding the central core.
US 1,812,774 (Collison) is a siphon valve for at toilet comprising the significant subject matter of a tubular core, a spray initiator spraying into the tubular core and a head covering and surrounding the tubular core, the head separated from the core by a plurality of splines. 
US 5,113,536 (Osmond) is a siphon valve for a toilet comprising a central core which is flooded by an initiator to start the siphon process. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A ROS whose telephone number is (571)270-3577.  The examiner can normally be reached on Mon.-Fri. 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on 571-270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS A ROS/Examiner, Art Unit 3754                                                                                                                                                                                                        
/DAVID P ANGWIN/Supervisory Patent Examiner, Art Unit 3754